Citation Nr: 0123699	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether there was clear and unmistakable error in the May 
1968 rating action that denied entitlement to assistance in 
obtaining specially adapted housing. 

2.  Whether there was clear an unmistakable error in a 
December 1967 rating action that failed to assign evaluations 
in excess of 20 percent for the veteran's left and right 
ankle disabilities, to include the failure to find 
entitlement to special monthly compensation due to the loss 
of use of his feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, family members and a friend


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
October 1966.  

This appeal arises out of a January 2000 rating action 
entered by the Nashville, TN VA regional office (RO) that 
determined, in part, that its May 1968 rating action that 
denied entitlement to assistance in obtaining specially 
adaptive housing was not erroneous.  The veteran perfected an 
appeal of this January 2000 decision in December 2000.  In 
July 2001, the veteran and others appeared at a hearing 
conducted in Washington, DC. by the undersigned member of the 
Board of Veterans' Appeals (Board).  A transcript of that 
hearing was subsequently obtained and associated with the 
claims file, and the appeal is now ready for review.  


FINDINGS OF FACT

1.  In a May 1968 rating action, the RO denied entitlement to 
specially adapted housing benefits.  

2.  In a September 1998 rating action, the RO granted the 
veteran a certificate of eligibility for assistance in 
acquiring specially adapted housing.  






CONCLUSION OF LAW

There remains no case or controversy regarding the veteran's 
entitlement to specially adapted housing benefits, and no 
issue regarding entitlement to that benefit over which the 
Board has jurisdiction.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.101 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case shows that during service 
in March 1965, the veteran sustained multiple injuries as a 
result of a parachute jump training accident.  During this 
airborne exercise, the veteran's main parachute apparently 
failed to fully deploy, and his reserve parachute either 
malfunctioned, or was deployed too late to fully arrest his 
descent.  As a consequence of this accident, the veteran 
sustained a bilateral os calcis crush fracture, (treated by a 
bilateral triple arthrodesis); a comminuted fracture of the 
left tibiale plateau; and a compression fracture of T9-11.  

In an October 1966 rating action for purposes of vocational 
rehabilitation benefits, service connection was established 
for "fracture, crush, os calcis, bilateral, with triple 
arthrodesis with limitation of motion, both ankles;" 
"fracture, simple left tibial plateau;" and "fracture, 
compression, lumbodorsal spine."  Service connection for 
these purposes was also established for other disabilities 
unrelated to the parachute accident, i.e., hearing loss and 
deflection of the nasal septum.  

In December 1967, the RO prepared a rating action purposes of 
awarding compensation benefits.  By this decision, the 
veteran was awarded a 20 percent disability rating for right 
os calcis fracture with limitation of motion; a 20 percent 
disability rating for left os calcis fracture with limitation 
of motion; a 20 percent disability rating for left tibial 
plateau fracture with instability of the left knee; and a 10 
percent rating for compression fracture of the lumbo-dorsal 
spine with chronic back strain syndrome.  The veteran was 
also awarded a 50 percent disability rating for a 
psychoneurotic disorder which was determined to be secondary 
to his parachute accident related injuries.  The disabilities 
unrelated to the parachute training accident were assigned 
noncompensable evaluations.  

In addition, the veteran was determined to be unemployable by 
virtue of his service connected disabilities, which resulted 
in the assignment of a total disability rating effective from 
November 1967.  This total disability rating based on the 
veteran's unemployability remained in effect until a 100 
percent evaluation was assigned pursuant to the Schedule for 
Rating Disabilities, from December 1997.  This 100 percent 
schedular evaluation, to which has been added special monthly 
compensation by virtue of the nature of the veteran's 
impairments, (also effective from December 1997), remains in 
place at the current time.  

Regarding the claim of error in the May 1968 rating action, 
the evidence shows that in February 1968, the RO received an 
application from the veteran for entitlement to specially 
adapted housing benefits.  Under this program, a disabled 
veteran who meets certain criteria is provided assistance in 
acquiring suitable housing with special fixtures or features 
made necessary by the nature of his or her disability.  In a 
May 1968 rating action, however, the RO denied this claim.  

Many years later, following a review of a report of an 
examination conducted for VA purposes in 1998 that was 
interpreted as showing that the veteran might benefit from 
foot amputation and that he could not walk, he was granted, 
by a September 1998 rating action, a certificate of 
eligibility for assistance in acquiring specially adapted 
housing.  Entitlement to special monthly compensation was 
awarded on account of loss of use of both feet, effective 
December 5, 1997.

After the award of the specially adapted housing benefit, the 
RO received a statement from the veteran in September 1999, 
in which he essentially argued that the evidence of record 
established that he had lost the use of his feet and ankles 
at the time of the initial onset of his ankle and knee 
disabilities.  Interpreting this as a claim of error in the 
1968 decision that denied adapted housing benefits, (which 
may be awarded where the evidence includes a showing of a 
loss of use of the lower extremities), in a January 2000 
rating action, the RO entered its determination that the May 
1968 decision to deny this benefit was not erroneous.  An 
appeal with respect to this January 2000 decision was 
subsequently perfected, and the matter referred to the Board. 

As described above, the benefit denied by the May 1968 rating 
action, was subsequently awarded in a September 1998 rating 
action.  Since the benefit denied in the 1968 decision has 
now been granted, there is no remedy for finding any error in 
that decision, and the veteran's claim in this regard has 
become moot.  This absence of any case or controversy 
regarding the veteran's entitlement to specially adapted 
housing benefits leaves no issue over which the Board has 
jurisdiction, and this appeal, therefore, must be dismissed.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  


ORDER

The appeal of the decision as to whether there was error in 
the May 1968 rating action that denied entitlement to 
specially adapted housing benefits is dismissed.  


REMAND

Although the Board has determined that the veteran's claim of 
error in the May 1968 rating action has been rendered moot by 
the subsequent grant of benefits denied in that action, it is 
obvious from the record that the veteran has not limited his 
arguments to that particular matter.  In fact, it appears 
that this appeal was initiated by the receipt of a statement 
from the veteran's representative in June 1999, in which it 
was argued that there was error in the December 1967 rating 
action that assigned only 20 percent disability evaluations 
for the veteran's ankle impairments.  The following month, 
the RO asked the veteran to clarify the error he believed was 
made in the 1967 rating, and it was in response to this 
request that the veteran submitted the statement received in 
September 1999, referred to in the decision above.  As 
already mentioned, in this statement, the veteran set forth 
his contention that the evidence established as early as the 
date of his parachute accident that he had lost the use of 
his feet.  

Following receipt of the veteran's statement, the RO prepared 
the January 2000 rating that is the subject of this appeal.  
In that decision, the RO found that there was no error in 
either its 1968 decision to deny specially adapted housing 
benefits or in its 1967 decision that assigned 20 percent 
schedular ratings for the veteran's ankle disabilities.  

In July 2000, the veteran's representative submitted a notice 
of disagreement with the RO's January 2000 decision.  
Although the May 1968 rating action was specifically cited in 
this document, also mentioned was the failure to find that 
the veteran sustained loss of use of his feet.  When read in 
the context of the veteran's subsequent testimony before the 
undersigned, in which he makes clear that his primary claim 
is that his foot and ankle disabilities were not properly 
evaluated in the initial rating, (particularly because the RO 
failed to find at that time that he had lost the use of his 
feet), the Board construes the July 2000 statement as 
encompassing disagreement with that aspect of the January 
2000 rating that found no error in the December 1967 rating 
action.  

Having construed the July 2000 statement as a notice of 
disagreement with the January 2000 decision regarding error 
in the December 1967 rating action, it is now necessary for 
the veteran to be issued a statement of the case with respect 
to this issue, in order to given him an opportunity to 
perfect an appeal with respect to it. [Applicable criteria 
provides that a perfected appeal to the Board of a particular 
decision entered by a Department of Veterans Affairs regional 
office consists of a notice of disagreement in writing 
received within one year of the decision being appealed and, 
after a statement of the case has been furnished, a 
substantive appeal received within 60 days of the issuance of 
the statement of the case or within the remainder of the one-
year period following notification of the decision being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).]

Assuming that it is the veteran's desire to pursue an appeal 
of this matter, the issuance of a statement of the case must 
be accomplished in order for the Board to acquire 
jurisdiction over it.  See Godfrey v. Brown, 7 Vet.App. 398 
(1995) (wherein the Court held that, where a claim has been 
placed in appellate status by the filing of a notice of 
disagreement and it does not appear that the RO has acted 
upon it, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim, lest 
the claimant be denied the opportunity to perfect an appeal 
as to the issue in dispute).  Accordingly, it will be 
necessary for the Board to remand this matter concerning the 
veteran's claim of error in the December 1967 rating action 
to the RO for preparation of a statement of the case in order 
to provide the veteran with the opportunity to perfect an 
appeal regarding it.   

Under the circumstances described above, the matter regarding 
claimed error in the December 1967 rating action is remanded 
to the RO for the following:  

The RO should issue a statement of the 
case to the veteran, addressing the claim 
of error in the December 1967 rating 
action that assigned 20 percent 
disability evaluations for each ankle 
disability.  In that document, the RO 
should set forth the reasons for its 
January 2000 decision in this regard, 
discussing the significance of the 
evidence both favorable and unfavorable 
to its conclusion.  The statement of the 
case should also include the applicable 
criteria for evaluating the veteran's 
ankle disabilities, including the 
appropriate Diagnostic Codes under which 
these disabilities may be evaluated, and 
the criteria used to determine whether 
loss of use of a foot has been 
demonstrated.  Further, the veteran 
should be advised that, if he wishes the 
Board to address this issue, he must 
submit a timely substantive appeal in 
response to the statement of the case.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

